DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to communication received on 05/06/2021. The response presented amendment to claim 6; and cancelled claims 1-5, 9-12 and 13 is hereby acknowledged.
Response to Arguments/Remarks
Applicant’s arguments, see page 4, filed 02/12/2021, the applicant amended claim 6 (indicated allowable) into an independent form incorporating the subject matter of claim 1 have been fully considered.  
Allowable Subject Matter
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20160258791 A1, US 5063787 A, US 20070220987 A1 and US 20030130809 A1. 
US 20160258791 A1 discloses a measurement device for measuring an airflow volume and a ventilation resistance of a wind-blowing apparatus, comprising: a housing that includes an air duct with an air inlet and an air outlet, the air inlet being configured to take in air, the air outlet being configured to send out the taken air; an opening member installed inside the air duct, the opening member including an opening allowing the air taken from the air inlet to pass therethrough; pressure sensors configured to measure air pressures before and after the air passes through the opening member in the air duct; and an opening member replacing mechanism that 
US 5063787 A discloses a venturi arrangement for use in measuring the flow rate of a fluid passed through a pipe bearing a venturi, which comprises: a pipe having a diameter, D, supplied in two sections, an upstream section and a downstream section, and fitted with a pair of upstream pressure taps and a pair of downstream pressure taps; and a venturi comprising an annulus of diameter, D, having edges which are welded to said pipe sections to form an integral fluid-conveying unit, a curvilinear conveying inlet section integrally formed with said annulus, a throat section integrally formed with said curvilinear conveying inlet section and containing a pair of pressure take-off apertures, each of which is connected by a line to said downstream pipe pressure taps, and a diverging diffuser section integrally formed with said throat section. 
US 20070220987 A1 discloses a pressure pickup probe assembly, comprising: a probe housing configured to be mounted within, and extend at least substantially across, a flow passage, the probe housing having at least an inner surface and an outer surface, the probe housing inner surface defining at least a plenum therein; a plurality of openings formed in the probe housing, each opening extending between the probe housing inner and outer surfaces and in fluid communication with the probe housing plenum; and a pickup probe disposed at least partially within the probe housing, the pickup probe having at least a first end, a second end, and a bore extending between the first and second ends and in fluid communication with the probe housing plenum.
US 20030130809 A1 discloses a system for monitoring the environment in a rack having a plurality of cages for housing a plurality of laboratory animals, the rack receiving an input air flow from an external air supply unit through an input conduit, and exhausting an air flow output 
The prior art references separately or in combination do not appear to teach a measurement system for determining at least one parameter of the air flow emanating from the air outlet, with which the air flow can be introduced directly into a passenger compartment of a vehicle, comprising at least one measurement device detecting parameter measurement values of the parameter and at least one air duct system passing the air flow from the air outlet to the measurement device in combination with the specific details of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861